Citation Nr: 1439424	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from October 1988 to February 1989, from September 2001 to April 2003, and from August 2004 to December 2005.  He was in the Air National Guard and the Air Force Reserve from August 1988 until April 2008, when he received a medical board discharge for a psychiatric disability.  The Veteran's service includes numerous periods of active duty for training (ACDUTRA).  He was stationed in Kuwait from June to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the Muskogee RO (hereinafter Agency of Original Jurisdiction (AOJ), inter alia, denied claims for service connection for back and left knee disabilities.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In July 2012, the Board denied the Veteran's claims for service connection for back and left knee disabilities.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision, vacating the Board's decision on the issue of entitlement to service connection for a left knee disability and remanding this claim for consideration of additional issues consistent with the Court's decision.  The Court also determined that the Veteran abandoned his appeal with respect to the denial of service connection for a back disability.

The Board notes that the Veteran was originally represented by the Oklahoma Department of Veterans Affairs (ODVA).  In December 2008, he revoked the ODVA power of attorney and appointed the American Legion (AL) as his representative.  In August 2009, he revoked the AL power of attorney and appointed the Disabled American Veterans (DAV) as his representative.  At proceedings before the Court, the Veteran was represented by an attorney.  On remand back to the Board, the Veteran is again represented by the DAV.  The Board has recognized the change in representation.

In addition to the paper claims file, the record on appeal includes documents stored electronically within Virtual VA and the Veterans Benefits Management System (VBMS).  An August 2014 Appellate Brief is stored within Virtual VA.  There are no relevant documents within VBMS.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  The Veteran incurred a line of duty injury to the left knee during a period of ACDUTRA in January 1991 resulted in chondral fracture of the left patella, partial anterior cruciate ligament (ACL) tear and grade III chondromalacia of the medial femoral condyle.

3.  Pertinent evidence on the question of whether the Veteran manifests current residuals of pain, swelling and atrophy of the left knee from his 1991 ACDUTRA injury is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of left knee injury are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition as to the matter resolved herein, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran seeks to establish his entitlement to service connection for residuals of a left knee injury which occurred during a period of ACDUTRA in January 1991.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

The facts of this case may be briefly summarized.  A February 1, 1991 service treatment record (STR) reflects that the Veteran injured his left knee when he slipped and fell on some ice one week previous.  (The Board observes that some STRs incorrectly show the year as 1990).  He was initially diagnosed with a strain to the left lateral collateral ligament as well as possible strain of the anterior and posterior cruciate ligaments.

Thereafter, the Veteran's left knee demonstrated recurrent effusion with patellofemoral pain to mobilization and popping of the patella.  In April 1991, the Veteran underwent left knee arthroscopy which diagnosed chondral fracture of the left patella, partial ACL tear and grade III chondromalacia of the medial femoral condyle.  The surgical procedure involved burring of the chondral defect of the patella.

The Veteran subsequently received physical therapy but he continued to manifest left knee pain.  An August 1991 Medical Board Report found that the Veteran's left knee injury in "February" 1991 was a line of duty (LOD) injury.  Notably, a service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

An October 1991 Physical Evaluation Board (PEB) found that the Veteran incurred an LOD injury diagnosis of "[c]hronic left knee pain, status post Apr 1991 arthroscopy for chondral fracture of left patella, partial anterior cruciate ligament tear, and grade II chondromalacia of the medial femoral condyle."  The extent of residual disability was deemed of sufficient severity as to assign a 20 percent disability rating under VA's diagnostic criteria and to recommend a medical discharge.

Nonetheless, the Veteran successfully appealed a medical board recommendation for his separation from service due to left knee disability, and the Veteran's subsequent STRs for his remaining periods of active duty and reserve service until April 2008 do not reflect significant impairment of the left knee.

The dispute in this case concerns the extent, if any, of the Veteran's residuals from his 1991 ACDUTRA injury.  The Veteran's VA clinic records reflect his report of recurrent knee pain to Dr. L.D.P. beginning in March 2008.  Subsequent VA clinic records generally note an assessment of left knee arthritis.

On the Veteran's initial VA examination in July 2008, the examiner found no evidence of residual pathology to render a diagnosis.  

In a February 2011 opinion, Dr. L.D.P. noted treating the Veteran for intermittent left knee pain that the Veteran reportedly had had for "years," and had worsened since an injury in 1991.  The Veteran reported his understanding that he had been diagnosed with an ACL tear as well as a fracture underneath his knee cap.  The Veteran described current symptoms of knee ache with occasional "give way."  Examination of the Veteran was significant for left knee effusion, positive apprehension sign, the left vastus being smaller than the right, and a suggestion of ACL laxity.  Based on the Veteran's reported history and physical examination results, Dr. L.D.P. provided the following opinion:

In my opinion, this patient has strong evidence for a chronic left knee problem causing swelling, pain, and atrophy of the muscles of the left knee.  He has left vastus medialis atrophy, chondromalacia, and suggestion of left acl injury on exam.  [X]-rays are pending.  It is my opinion that this patient's current left knee problems are directly related to his left knee injury suffered in 1991 while serving in the service.

Notably, a subsequent x-ray examination was interpreted as showing a normal left knee.

The Veteran underwent additional VA examination in April 2011.  He reported that his left knee had bothered him ever since slipping and falling on ice in January 1991, and that it was starting to get worse.  He stated that "he did not report all these days because he did not want to be kicked out of service."  Upon physical examination, there was mild prominence of the tibial tuberosity and mild pain during the range of movements.  Range of motion was within normal limits.  X-rays were normal.  The diagnosis was status post arthroscopic surgery in 1991 with subjective pain in left knee with normal examination.  The examiner noted that he had reviewed the claims file, to include medical records and STRs, and considered the Veteran's history.  He opined that the Veteran's subjective knee pain is less likely due to the knee injury with arthroscopic surgery in 1991.  The examiner noted that the Veteran had recovered well and returned to duty after rehabilitation.  He concluded that the Veteran's left knee pain is more likely related to the normal wear and tear process of age and his occupation (heating and air conditioning repair).

As reflected above, the record contains conflicting medical opinions on the question of whether the Veteran manifests any current residuals from his 1991 ACDUTRA injury.  In order to assess the relative probative value of these opinions, the Board must first evaluate the factual basis underlying these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing that important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion include whether 1) the opinion is based upon sufficient facts or data, 2) the opinion is the product of reliable principles and methods and 3) whether the examiner has applied the principles and methods reliably to the facts of the case). 

As noted in the January 2014 Court Memorandum Decision, the Veteran was diagnosed with a "chronic" left knee disability in service and had a medical board proceeding to determine whether he should be medically discharged due to this "chronic" disability.  More specifically, the October 1991 PEB diagnosed "[c]hronic left knee pain, status post Apr 1991 arthroscopy for chondral fracture of left patella, partial anterior cruciate ligament tear, and grade II chondromalacia of the medial femoral condyle" which, in its determination, was sufficiently disabling to assign a 20 percent disability rating under VA's Rating Schedule.

A review of the February 2011 opinion from Dr. L.D.P. reflects that this examiner was given an accurate factual history as to the Veteran's scope of injury in 1991 - namely an ACL tear as well as a fracture underneath his knee cap.  This examiner then correlated current left knee symptoms of left vastus medialis atrophy, effusion, chondromalacia and a suggestion of left ACL laxity (which is known to have been partially torn as a result of the ACDUTRA injury) to the left knee injury in service.  Overall, while the examiner did not have benefit of review of the claims file, the opinion provided holds significant probative value as it is based on an accurate knowledge of the extent of severity of the 1991 ACDUTRA injury.

On the other hand, the VA examiners in July 2008 and April 2011 have essentially found no abnormal clinical findings of the left knee.  

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the record contains STR entries documenting that the Veteran incurred a chronic disability of the left knee as a result of the 1991 ACDUTRA injury, and current findings from Dr. L.D.P. describes current impairment of the left knee-to include a suggestion of continued impairment of the left ACL known to have been partially torn in the 1991 ACDUTRA injury as well as current findings of chondromalacia which the October 1991 PEB found was attributable to the 1991 ACDUTRA injury.

In light of this evidence, the Board finds that the February 2011 opinion from Dr. L.D.P. places the pertinent evidence of record in relative equipoise on the question of whether the Veteran's symptoms of "swelling, pain, and atrophy of the muscles of the left knee" are residuals from the 1991 ACDUTRA injury.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran manifests current residuals of pain, swelling and atrophy of the left knee from his 1991 ACDUTRA injury.  Accordingly, the criteria for service connection are met.


ORDER

Service connection for residuals of left knee injury is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


